Citation Nr: 0025100	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  98-09 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Determination of initial rating for low back pain with 
radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 







INTRODUCTION

The veteran had active military service from June 1976 to 
June 1980 and from December 1984 to September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating decisions rendered 
since December 1996 by the Department of Veterans' Affairs 
(VA) Regional Office in St. Louis, Missouri (RO) which 
granted service connection for  low back pain with 
radiculopathy, evaluated as 20 percent disabling.  The 
veteran appealed, and in April 1999, the Board remanded the 
claim for additional development.


FINDINGS OF FACT

1.  Prior to February 13, 1998, the veteran's service-
connected low back pain with radiculopathy was manifested by 
complaints of pain and stiffness, no more than moderate 
limitation of motion, no muscle spasm and no neurological 
involvement. 

2.  As of February 13, 1998, the veteran's low back pain with 
radiculopathy has been manifested by complaints of pain and 
stiffness and severe limitation of motion.


CONCLUSIONS OF LAW

1.  Prior to February 13, 1998, the criteria for an 
evaluation in excess of 20 percent for service-connected low 
back pain with radiculopathy had not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5293 (1999).


2.  As of February 13, 1998, the criteria for an evaluation 
of 40 percent, but no more, for service-connected low back 
pain with radiculopathy have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran essentially asserts that his low back pain with 
radiculopathy is more than 20 percent disabling.  
Specifically, a review of the veteran's written statements 
shows that he argues that he has constant low back pain, with 
radiculopathy into both legs, and flare-ups.  His wife has 
submitted a statement, dated in May 1999, asserting that the 
veteran cannot lift, stretch or do other "normal 
activities," that his low back disability has adversely 
affected their sex life, and that she has to "pick up the 
slack" with regard to household chores.

In December 1996, the RO granted service connection for a low 
back pain with radiculopathy, evaluated as 10 percent 
disabling, and assigned an effective date of September 28, 
1995.  The veteran appealed the issue of entitlement to a 
higher rating.  In March 1997, the evaluation was increased 
to 20 percent, and an effective date of September 28, 1995 
was assigned.  However, since this increase did not 
constitute a full grant of the benefit sought, the higher 
rating issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  Accordingly, the issue is whether a 
rating in excess of 20 percent for low back pain with 
radiculopathy is warranted for any period from September 28, 
1995 to the present.  

The veteran has appealed the issue of entitlement to a higher 
rating for his service-connected low back pain with 
radiculopathy.  As the veteran is appealing the 

original assignment of a disability evaluation following an 
award of service connection, the claims for higher evaluation 
is well-grounded.  See 38 U.S.C.A. § 5107(a); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  Moreover, in such case, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board is also 
satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and that no further assistance is required to comply 
with the duty to assist him mandated by 38 U.S.C.A. 
§ 5107(a). 
 
The RO granted service connection for a low back disability 
with radiculopathy.   This condition is not specifically 
listed in the diagnostic codes of the VA's disability rating 
schedule. When an unlisted condition is encountered, it is 
permissible to rate it under a closely related disease or 
injury.  38 C.F.R. §§ 4.20, 4.27 (1999); see also Lendenmann 
v. Principi, 3 Vet. App. 345 (1992); Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  The veteran's low back condition 
appears to be most analogous to intervertebral disc syndrome 
(IDS), which is rated under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5293.  Under DC 5293, a 20 percent rating is 
warranted for moderate IDS, with recurring attacks.  A 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome, with recurring attacks with intermittent 
relief.

Initially, the Board notes that the veteran's medical records 
show that be began receiving treatment for low back pain and 
sciatica in September 1991.  His diagnoses included low back 
pain, HNP (herniated nucleus pulposus) at L4-L5, and left-
sided sciatica.  A report from a physical evaluation board 
(PEB), dated in March 1995, shows that he was diagnosed with 
degenerative disc disease, L4-L5.


A VA spine examination report, dated in April 1996, shows 
that on examination the veteran was noted to have no postural 
deformities.  The musculature of the back was within normal 
limits.  The veteran's spine had 95 degrees of forward 
flexion, 35 degrees of backward flexion, lateral flexion to 
40 degrees, bilaterally, and rotation to 35 degrees, 
bilaterally.  The examiner noted that there was objective 
evidence of pain on motion; however, the back had a full 
range of motion.  The diagnosis was lower back pain with 
radiculopathy.  An accompanying X-ray report for the 
lumbosacral spine noted straightening of the lumbar lordotic 
curve possibly related to muscle spasm, transitional vertebra 
at lumbosacral junction, with no obvious compromise of disc 
spaces or vertebral lesions.
  
A VA hospital report, dated in January 1997, notes that the 
veteran was admitted for two days for treatment for back 
pain.  The initial impression was disc herniation, L5-S1.

The claims files include VA outpatient treatment reports, 
dated between 1996 and 1997.  A review of these reports shows 
that they are remarkable for the following: a report, dated 
in October 1996, shows the veteran had 5/5 motor strength 
throughout (except for left toe flexion) and a normal sensory 
examination.  He also had a steady gait and was able to heel 
walk.  An EMG (electromyograph) report, dated in November 
1996, contains an impression noting evidence of radiculopathy 
on the left side.  A magnetic resonance imaging (MRI) report, 
dated in December 1996, contains an impression of small 
central herniation of L4-L5 disc.  An outpatient treatment 
report, dated in January 1997, shows the veteran was treated 
for back pain.  On examination, strength was 4+/5 or greater 
in the lower extremities.  Straight leg raising caused pain 
at 70 degrees, bilaterally.  The examiner indicated that a 
TENS (transcutaneous electrical nerve stimulation) unit may 
be advised.  A February 1997 report notes treatment for back 
pain and muscle spasms.  A VA CT (computerized tomography) 
scan report, dated in February 1997, contains an impression 
of mild central and left lateral disc herniation at L4-L5.  A 
report, dated 

in April 1997, shows that the veteran was treated for 
complaints of back pain.  The veteran apparently denied 
numbness and tingling.  On examination, there was no atrophy 
or sensory changes.  The spine was hunched and possibly 
tender, with scoliosis convexity to the right and a possible 
flattening of normal curvature.  The spine had flexion to 70 
degrees, and extension to 30 degrees, with indications of 
pain on motion.  Motor strength and sensory examinations were 
"OK."  A VA X-ray report, dated in April 1997, contains an 
impression which notes that there was a transitional 
lumbosacral vertebra, possible mild degenerative joint 
disease about the lower lumbar articular facet joints, and 
limited motion, particularly in flexion.  Reports, dated in 
May 1997, note that there were no neurological deficits, 
muscle strength of 5/5, and that the TENS unit was of minimal 
help.  A VA "appointment sheet" is remarkable for notations 
of ongoing (otherwise unspecified) physical therapy in 1997.  

A VA spine examination report, dated in February 1998, shows 
that the veteran complained of low back pain, weakness, 
stiffness, fatigability and lack of endurance.  He rated his 
low back pain at the four to five level, which often rose to 
a seven at the end of the day.  He reported he took 500 
milligrams (mg.) salicylate per day for pain.  He complained 
of flare-ups two times per week, lasting two to three days, 
with a pain level of 10.  During these times, he complained 
that he could only get out of bed for bathroom purposes.  
Precipitating factors included lifting over 40 pounds, and 
over-exertion.  He stated that he wore a back brace.  The 
examiner noted that the veteran was unable to do yard work or 
ride bikes.  He could not take long walks, and the maximum he 
could walk at a slow pace before stopping due to pain and 
weakness was 1,000 feet.  He could do laundry and dishes, 
although he had to rest after each job.  On examination, the 
veteran could stand on his heels and toes, tandem walk, and 
squat.  Gait was even, musculature was symmetrical.  There 
were no spasms.  Deep tendon reflexes were 1+ on the left and 
2+ on the right.  There was no bowel or bladder dysfunction.  
The ranges of motion in the veteran's spine included 10 
degrees of extension, 40 degrees of flexion (and 69 

degrees of flexion with severe pain), rotation to 15 degrees, 
bilaterally, lateral bending was 16 degrees to the left, and 
(apparently) 25 degrees to the right, with severe pain.  The 
diagnosis was chronic constant lower back pain with history 
of disc disease, causing moderate spine function limitation.  
A CT scan resulted in an impression of possible mild 
circumscribed annular bulging between L4 and L5, possible 
slight central herniated disc with no neural compromise 
between L5-S1.  

A VA spine examination report, dated in January 2000, shows 
that the examiner indicated that the veteran's complaints of 
pain and flare-ups were essentially unchanged from those 
recorded during his last VA examination, with the exception 
that he could no longer even pick up a gallon of milk, and 
that his pain now radiated to both legs.  The veteran also 
reported that both an epidural, and the taking of salicylate 
(500 mg.) per day, had been ineffective in managing his pain 
symptoms.  He stated that he was currently taking 50 mg. of 
an arthritis medication for his pain.   On examination, the 
spine had 15 degrees of rotation, bilaterally, lateral 
bending was to 15 degrees, bilaterally.  Forward flexion was 
to 20 degrees, with complaints of pain.  Backward extension 
was to 10 degrees.  Straight leg test was to 20 degrees, 
bilaterally.  Strength was equal bilaterally, and only 
slightly diminished.  Reflexes were 1+ at the patella and 
Achilles.   He could stand on his heels and toes.  Gait was 
stiff.  Squatting was to 50 percent of normal, with 
difficulty.  The diagnosis was "per the CT scan in 1998 it 
shows mild circumscribed bulging and possible central 
herniated disc."  An accompanying X-ray report for the 
lumbosacral spine was normal.  

Analysis

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned 

if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Period from September 28, 1995 to February 12, 1998

Based on its review of the evidence, the Board finds that the 
evidence dated prior to  February 13, 1998 is not 
representative of severe IDS, with recurring attacks with 
intermittent relief.  In this regard, the medical evidence 
does not show such limitation of motion, combined with other 
symptoms, to warrant a rating in excess of 20 percent.  In 
particular, findings during this time included muscle 
strength in the lower extremities of 4+/5 or 5/5, with no 
findings of atrophy, sensory changes or neurological 
deficits.  Reflexes are not shown to be severely impaired 
during this time.  MRI and CT scans during this period 
indicate that the veteran had what was described as a mild or 
small herniation, with no evidence of disc space changes on 
X-ray.  Therefore, a rating in excess of 20 percent is not 
warranted prior to February 1998.

Prior to February 1998, a rating in excess of 20 percent is 
not warranted under any other potentially applicable code.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under 
38 C.F.R. § 4.71a, DC 5292, a 40 percent evaluation is 
warranted where the limitation of motion in the lumbar spine 
is severe.  Under 38 C.F.R. § 4.71a, DC 5295, a 40 percent 
rating is warranted when there is severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  
  
A rating in excess of 20 percent is not warranted under 
either DC 5292 or 5295.  With regard to DC 5292, the 
veteran's examination reports do not show that he has severe 
limitation in the range of motion in his back.  With regard 
to DC 5295, 

although there is some evidence of a scoliosis convexity, a 
flattening of the curvature of the spine and disc herniation, 
the evidence does not show listing of whole spine to opposite 
side, positive Goldthwait's sign, loss of lateral motion with 
osteo-arthritic changes, or some of the above with abnormal 
mobility on forced motion.  Accordingly, the evidence does 
not show that the criteria for a rating in excess of 20 
percent have been met under either DC 5292 or DC 5295.  

The Board has considered that the veteran has asserted that 
he has severe flare-ups of back pain.  In this regard, VA is 
required to take pain symptoms into account, to the extent 
they are supported by adequate pathology.  38 C.F.R. § 4.40; 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); 
VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  In this case, 
there is a history of reported pain, occasional muscle 
spasms, some impairment of reflexes, and reports of 
difficulty bending and lifting.  However, the Board initially 
notes that the veteran's subjective complaints of pain are 
specifically contemplated in the criteria of DC 5295.  In 
addition, when the ranges of motion in the back are 
considered together with the evidence showing functional 
loss, to include the findings pertaining to neurologic 
deficits, muscle strength, and muscle atrophy, the Board 
finds that there is insufficient evidence of objective pain 
on motion, or any other functional loss, to warrant a rating 
in excess of 20 percent prior to February 13, 1998.  In light 
of the foregoing, the Board concludes that the preponderance 
of the evidence is against an evaluation in excess of 20 
percent, even with consideration of functional loss.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, DC's 5292, 5293; 
DeLuca, supra.
  
As such, an evaluation in excess of 20 percent is not 
warranted for any time for the period from September 28, 1995 
to February 12, 1998.  See 38 C.F.R. §§ 3.31, 3.400(b)(2)(i) 
(1999).  In this regard, the Board parenthetically notes that 
the veteran's last day of service was September 27, 1995, and 
that his claim was received within one year of separation 
from service. 

In reaching this decision, and to the extent that the Board 
has denied a higher rating 

for the period prior to February 13, 1998, the Board has 
considered the benefit-of-the-doubt rule; however, as the 
preponderance of the evidence is against the appellant's 
claim, such rule is not for application in this case.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Period from February 13, 1998

The Board finds that the criteria for a 40 percent rating 
have been met as of February 13, 1998.  In this regard, the 
February 1998 VA spine examination report shows that the 
veteran had significant limitation in the ranges of motion in 
his spine.  The diagnosis was chronic constant lower back 
pain with history of disc disease, causing moderate spine 
function limitation.  He had previously used a variety of 
pain therapies for his low back pain, and he was currently 
taking medications for control of back pain symptoms.  In 
addition, the veteran reported that he could stand for no 
more than a short time, and walk no more than 1,000 feet 
without severe pain.  On examination, the veteran's low back 
had 10 degrees of extension, 40 degrees of flexion (and 69 
degrees of flexion with severe pain), rotation to 15 degrees, 
bilaterally, lateral bending was 16 degrees to the left, and 
(apparently) 25 degrees to the right.  All ranges of motion 
were said to be limited by pain.  He described the veteran's 
pain as "severe."  The Board further finds that the 
findings in the January 2000 VA spine examination report, to 
include findings as to the limitation of motion, pain and 
functional loss, indicate that the criteria for a 40 percent 
evaluation continued to be met, such that this report does 
not show improvement in the veteran's condition since the 
February 1998 VA examination.   Therefore, notwithstanding 
the evidence showing that the veteran has only a small or 
mild herniated disc, and resolving all doubt in the veteran's 
favor, and with consideration of functional loss due to pain, 
see DeLuca, supra; VAOPGCPREC 36-97, the Board finds that the 
disability picture is tantamount to severe intervertebral 
disc syndrome, and that an evaluation of 40 percent is 
warranted.  

Since the February 1998 VA spine examination report indicates 
that the examination upon which it was based was performed on 
February 13, 1998, a 40 percent rating  is warranted as of 
February 13, 1998 for the veteran's low back pain with 
radiculopathy.  See 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, DC 
5293; DeLuca, supra; VAOPGCPREC 36-97.

A rating in excess of 40 percent is not warranted.  Under 
38 C.F.R. § 4.71a, DC 5293, a 60 percent disability 
evaluation is warranted for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, little 
intermittent relief.

In this case, while there is some scattered evidence of 
muscle spasm, decreased reflexes and radicular symptoms in 
the lower extremities, these symptoms have not been shown to 
result in pronounced intervertebral disc syndrome as required 
for a 60 percent evaluation, nor does the medical evidence 
show persistent symptoms compatible with sciatic neuropathy 
or other neurological findings appropriate to the site of the 
diseased disc.  An overall review of the medical evidence 
shows that there were usually no findings of muscle spasm or 
absent ankle jerk, nor were there radicular symptoms 
warranting a 60 percent evaluation.  In addition, although 
reflexes were noted to be diminished at 1+ or 2+, there is no 
evidence of decreased motor strength in the lower 
extremities, or atrophy, during the relevant time period.  
Based on the foregoing, the Board finds that overall, the 
evidence does not show that the veteran's low back pain with 
radiculopathy is manifested by symptomatology that more 
nearly approximates the criteria for an evaluation of 60 
percent under DC 5293, and that the preponderance of the 
evidence is against a 60 percent evaluation under DC 5293 as 
of February 13, 1998.

The Board has considered whether a rating in excess of 40 
percent could be granted 

with consideration of functional loss, for the period 
beginning February 1998.  See DeLuca, supra; VAOPGCPREC 36-
97.  However, when the ranges of motion in the back are 
considered together with the evidence showing functional 
loss, the Board finds that there is insufficient evidence of 
functional loss, such as findings evidencing atrophy, 
neurologic deficits, or loss of muscle strength, to warrant a 
rating in excess of 40 percent.  

A rating in excess of 40 percent is not warranted under any 
other potentially applicable diagnostic code.  See Schafrath, 
supra.  Specifically, under 38 C.F.R. § 4.71a, DC 5289, a 50 
percent rating is warranted for ankylosis of the lumbar spine 
in an unfavorable position.   In this case, there is no 
evidence of ankylosis of the lumbar spine.  

As a final matter, the veteran has asserted that he has lost 
work time due to his low back disability.  In Floyd v. Brown, 
9 Vet. App. 88 (1996), the Court held that the Board does not 
have jurisdiction to assign an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents and testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  In Bagwell v. 
Brown,  9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO's conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1), 
or from reaching such a conclusion on its own. 

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  In this case, the 
veteran stated in his January 1998 notice of disagreement 
that he has lost one job due to missed work because of 
medical and physical therapy appointments.  In his June 1998 
substantive appeal he stated that his back condition keeps 
him from being able to 

work without taking time off and having extended rest 
periods.  A review of the January 2000 VA examination report 
shows that the veteran reported that he had begun work at a 
job as a medical officer and office assistant in September 
1997, and that he was able to work 40 hours per week.  He 
stated that since May 1997 he had lost three months of work 
due to back pain.  He reported that he lost two to three days 
of work per week due to back pain.  

Reports from the veteran's employer, dated in May 1996 
(hereinafter employer #1), show that the veteran was sent 
home for refusing to comply with a request for assistance in 
production.  A report, dated in May 1997, shows that the 
veteran was terminated due to excessive absenteeism and not 
being able to perform his job adequately.  It was noted that 
he had been put on the lightest duty possible, but that the 
veteran still maintained that he could not do all the tasks 
required.

The Board initially notes that the record does not reflect 
frequent periods of hospitalization because of the veteran's 
service-connected disability.  With regard to his period of 
employment with employer #1, it appears that in January 2000 
he told the VA examiner that he had lost three months of work 
due to back pain since May 1997, and that he lost this job 
due back pain, and back pain treatments.  However, the Board 
has determined that the veteran's low back disability was 
properly evaluated as 20 percent disabling during this time, 
and the Board finds that there has not been a showing of 
interference with his employment to a degree greater than 
that contemplated by the regular schedular standards which 
are based on the average impairment of employment.  Of 
particular note, the records from the veteran's employer #1 
indicate that he was terminated in May 1997 because, "he 
maintained that he could not do all the tasks required."  
However, this record indicates only that the veteran refused 
to work of his own volition.  There is no medical evidence 
showing that the veteran could not work due to his service-
connected low back pain with radiculopathy.  With regard to 
the veteran's current employer, the veteran reported that he 
obtained a new job in September 1997.  It 

appears that during his January 2000 VA examination he 
reported that he was currently losing two to three days of 
work per week due to back pain.  However, there is no 
objective evidence to support this claim, and no medical 
evidence to support a conclusion that his performance at this 
position has been affected by his low back disability such 
that an extraschedular rating is warranted.  

The Board therefore finds that the veteran's low back pain 
with radiculopathy does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Thus, the 
record does not present an exceptional case where the 
assigned evaluation is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Prior to February 13, 1998, a rating in excess of 20 percent 
for low back pain with radiculopathy is denied.

As of February 13, 1998, a rating of 40 percent for low back 
pain with radiculopathy is granted, subject to provisions 
governing the payment of monetary benefits.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

 

